Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Notice of Allowance is in response to applicant’s amendment filed on June 21, 2021, under which claims 1, 4, 10-11, 13-14, 17-21, 23-24 and 26-31 were pending and under consideration.

Response to Arguments 
	Applicant’s arguments with respect to the previous prior art rejections under 35 U.S.C. § 103 were fully considered, but were not deemed to be persuasive. Applicant argued that Zhang does not teach the limitation of a “pre-learned model” recited in claim 1, and that Zhang instead only teaches a trained model. However, the term “pre-learned” in instant claim does not require any specific characteristics that distinguish over the training in Zhang. The model in Zhang is trained over a large number of iterations; thus, after any portion of the training has been completed, the neural network in Zhang is considered to be “pre-learned” to the extent required by the claim. 
	 However, as documented in the attached interview summary, applicant has authorized entry of the following Examiner’s Amendment, which was suggested by the Examiner. The Examiner’s Amendment overcomes the previous § 103 rejections. Therefore, the previous § 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
The claims of the application have been amended as follows: 

1. (Currently Amended) An apparatus for generating an artificial-neural-network-based prediction model, the apparatus comprising: 
a processor configured to: 
convert input data of a sparse L-dimensional array into normalized vector data  that is 2 or higher, wherein 
the input data is converted by normalizing L vectors corresponding to predetermined element values of the L-dimensional array, 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero,
model an artificial-neural-network-based prediction model for learning the input vector data and output a value predicted through the model to create an artificial neural network that is a pre-learned model; 
compare the value predicted with an actually measured value to calculate an error value and adjust learning parameters of the artificial neural network using the error value and a back-propagation algorithm;
input the normalized vector data into the artificial neural network; and 
generate an L-expansive dimensional array using the pre-learned model when additional data is input by adding the additional data to the input data and output a predicted value as L vectors corresponding to element values included in additional data intended to be predicted by the L-dimensional array.
  
2-3. (Canceled)  
  


5-9. (Canceled)  
  
10. (Previously Presented) The apparatus of claim 28, wherein the controller is further configured to control the input data converter, the modeler, and the adjuster to generate the L-expansive dimensional array and additionally learn the prediction model with L vectors corresponding to element values included in the additional data intended to be learned by the L- dimensional array, wherein 
the L vectors corresponding to the additional data have the same size as L vectors corresponding to the input data.  

11. (Currently Amended) An apparatus for converting data to be input to an artificial neural network, the apparatus comprising: 
a processor configured to: 
normalize L vectors corresponding to predetermined element values of a sparse L-dimensional array, where L is a natural number that is 2 or higher, wherein 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero; 
input the normalized L vectors to the artificial neural network; and 
generate an L-expansive dimensional array using a pre-learned model when additional data is input by adding the additional data to input data and 3049053.0025 output a predicted value as L vectors corresponding to element values included in additional data intended to be predicted by the L-dimensional array.  

12. (Canceled)  

13. (Previously Presented) The apparatus of claim 29, wherein the normalization vector input processor inputs a row vector formed by sequentially connecting the L vectors to the artificial neural network.  

14. (Currently Amended) A method of generating an artificial-neural-network-based prediction model, the method comprising: 
converting input data of a sparse L-dimensional array into normalized vector data, where L is a natural number that is 2 or higher, wherein
the input data is converted by normalizing L vectors corresponding to predetermined element values of the L-dimensional array, 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero; 
modeling an artificial-neural-network-based prediction model for learning the normalized vector data and outputting a value predicted through the modeling; 
comparing the value predicted by the modeling with an actually measured value to calculate an error value and adjusting learning parameters of the artificial neural network using the error value and a back-propagation algorithm; 
inputting the normalized vector data into the artificial neural network; and 
performing control to re-perform the converting and the outputting to generate an L-expansive dimensional array obtained by adding additional data to the input data and output a predicted value as L vectors corresponding to element values included in additional data intended to be predicted by the L-dimensional array
 4049053.0025  
15-16. (Canceled)  
  
17. (Previously Presented) The method of claim 31, wherein the inputting comprises inputting a row vector formed by sequentially connecting the L vectors to the artificial neural network.  

18. (Original) The method of claim 14, wherein the outputting comprises batch-normalizing a data distribution between an input layer and a hidden layer of the artificial neural network, between hidden layers of the artificial neural network, and between the hidden layer and an output layer of the artificial neural network at least one time.  

19. (Original) The method of claim 18, wherein the outputting comprises: 
calculating an average of input values; 
calculating a variance of the input values using the average; 
calculating normalized values using the variance; and 
calculating batch-normalized values by scaling and shifting the normalized values.  

20. (Original) The method of claim 18, wherein the outputting comprises applying a non- linear function to the batch-normalized values in the hidden layer.  

21. (Previously Presented) The method of claim 18, wherein the outputting comprises:
applying a softmax function to the batch-normalized values in the output layer to calculate respective probabilities of ratings; and 
outputting the predicted value by applying weights to the probabilities to calculate weighted probabilities, and summing the weighted probabilities.  

22. (Canceled)  

23. (Currently Amended) The method of claim 31, further comprising, when the artificial-neural-network-based prediction model is modeled and then additional data is input, performing 5049053.0025 control to re-perform the converting, the outputting, and the adjusting to generate an L-expansive dimensional array

24. (Currently Amended) A method of converting data to be input to an artificial neural network, the method comprising: 
normalizing L vectors corresponding to predetermined element values of a sparse L-dimensional array, where L is a natural number that is 2 or higher, wherein 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero; and 
inputting the normalized L vectors to the artificial neural network; and 
performing control to re-perform the normalizing to generate an L-expansive dimensional array obtained by adding additional data to input data and output a predicted value as L vectors corresponding to element values included in additional data intended to be predicted by the L-dimensional array


25. (Canceled)  

26. (Original) The method of claim 24, wherein the inputting comprises inputting a row vector formed by sequentially connecting the L vectors to the artificial neural network.  

27. (Previously Presented) The apparatus of claim 1, wherein the processor comprises: 
an input data converter configured to convert the input data of the L-dimensional array into the normalized vector data and input the normalized vector data; 
a modeler configured to model the artificial-neural-network-based prediction model for the learning of the input vector data and output the value predicted through the model to create the pre-learned model; 6049053.0025 

a controller configured to generate the L-expansive dimensional array using the pre- learned model when the additional data is input by adding the additional data to the input data and control the input data converter and the modeler to output the predicted value as the L vectors corresponding to the element values included in the additional data intended to be predicted by the L-dimensional array.  

28. (Currently Amended) The apparatus of claim 27, wherein the input data converter comprises: 
an input data normalizer configured to normalize the L vectors corresponding to predetermined element values of the L-dimensional array
a normalization vector input processor configured to input the L vectors to the artificial neural network, 

wherein the controller is further configured to control the input data converter and the modeler to generate the L-expansive dimensional array, and wherein the L vectors corresponding to the additional data have the same size as L vectors corresponding to the input data.  

29. (Previously Presented) The apparatus of claim 11, wherein the processor comprises: 
an input data normalizer configured to normalize the L vectors corresponding to the predetermined element values of the L-dimensional array; 
a normalization vector input processor configured to input the L vectors to the artificial neural network; and 
a controller configured to generate the L-expansive dimensional array using the pre-learned model when the additional data is input by adding the additional data to the input data, and control the input data normalizer and the normalization vector input processor to output the 

30. (Cancelled)

31. (Currently Amended) The method of claim 14, 




wherein the L vectors corresponding to the additional data have the same size as L vectors corresponding to the input data.


Reasons for Allowance
Claims 1, 4, 10-11, 13-14, 17-21, 23-24, 26-29, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest the following limitations of independent claim 1 (and corresponding limitations in independent claim 14):  
convert input data of a sparse L-dimensional array into normalized vector data, where L is a natural number that is 2 or higher, wherein 
the input data is converted by normalizing L vectors corresponding to predetermined element values of the L-dimensional array, 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero,
…
input the normalized vector data into the artificial neural network

Similarly, the prior art of record does not teach or fairly suggest the following limitations of independent claim 11 (and corresponding limitations in independent claim 24):  
normalize L vectors corresponding to predetermined element values of a sparse L-dimensional array, where L is a natural number that is 2 or higher, wherein 
the L vectors include vectors along different respective dimensions of the L-dimensional array, and 
for each of the L vectors, the L vector is normalized by multiplying a number of elements in the L vector divided by a number of elements in the L vector greater than zero; 
input the normalized L vectors to the artificial neural network

The previous cited references Zhang (Junlin Zhang et al., “A Distributional Representation Model For Collaborative Filtering.” Cornell University Library, arXiv preprint arXiv:1502.04163. February 14, 2015), and Srivastava (Srivastava et al., “Dropout: A Simple Way to Prevent Neural Networks from Overfitting.” Journal of Machine Learning Research 15 (2014) 1929-1958.) are considered to be the closest prior art of record.

Srivastava teaches a dropout technique for neural networks that accounts for sparsity within the network. However, Srivastava does not teach normalization of data prior to input into the neural network, particularly where the data are “vectors along different respective dimensions of the L-dimensional array” and the array is a “sparse L-dimensional array… where L is a natural number that is 2 or higher.” Therefore, Srivastava does not teach or render obvious the above-quoted limitations of independent claims 1 and 11, and the corresponding limitations in the other independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124